Case 2:18-cv-01844-GW-KS Document 365 Filed 08/29/19 Page 1 of 13 Page ID #:23072



        QUINN EMANUEL URQUHART &
    1 SULLIVAN, LLP
         James R. Asperger (Bar No. 83188)
    2    jamesasperger@quinnemanuel.com
         865 S. Figueroa St., 10th Floor
    3    Los Angeles, CA 90017
         Telephone: (213) 443-3000
    4    Facsimile: (213) 443-3100
    5    Kevin P.B. Johnson (Bar No. 177129)
         kevinjohnson@quinnemanuel.com
    6    555 Twin Dolphin Drive, 5th Floor
         Redwood Shores, CA 94065
    7    Telephone: (650) 801-5000
         Facsimile: (650) 801-5100
    8
      BLACKBERRY CORPORATION
    9   Edward R. McGah, Jr (SBN 97719)
        Vice President, Deputy General Counsel
   10 – Litigation
        41 Ticknor Place
   11   Laguna Niguel, California 92677
        Telephone: (+1) 650-581-4750
   12
        Attorneys for Plaintiff,
   13 BlackBerry Limited

   14

   15                      IN THE UNITED STATES DISTRICT COURT
   16                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
   17

   18     BLACKBERRY LIMITED, a                     )
   19     Canadian corporation,                     )
                                                    )
   20                        Plaintiff,             )   Case No. 2:18-cv-01844-GW-KS
                                                    )   LEAD CONSOLIDATED CASE
   21                 v.                            )
                                                    )   Related Case: 2:18-cv-02693-GW-KS
   22     FACEBOOK, INC., a Delaware                )
          corporation, WHATSAPP INC., a             )   BLACKBERRY’S REPLY IN
   23                                                   SUPPORT OF ITS MOTION FOR
          Delaware corporation, and                 )
   24     INSTAGRAM, INC., a Delaware               )   A MORE DEFINITE
          corporation, and INSTAGRAM,               )   STATEMENT OF
   25     LLC, a Delaware limited liability         )   DEFENDANTS’ PRIOR ART
          company,                                      ELECTIONS
   26
   27                        Defendants.
   28
                                                                       Case No. 2:18-cv-01844 GW(KSx)
                                                    BLACKBERRY’S REPLY IN SUPPORT OF ITS MOTION FOR A
                                           MORE DEFINITE STATEMENT OF DEFENDANTS’ PRIOR ART ELECTIONS
Case 2:18-cv-01844-GW-KS Document 365 Filed 08/29/19 Page 2 of 13 Page ID #:23073



                                          TABLE OF CONTENTS
    1                                                                                                        Page
    2 I.     THE FACEBOOK DEFENDANTS ADMIT THAT THEY HAVE
             NEVER DISCLOSED INVALIDITY THEORIES FOR COLBURN,
    3        MEGIDDO, OR ICHAT ................................................................................... 2
    4 II.    SNAP HAS LIKEWISE FAILED TO COMPLY WITH THE
             STANDING PATENT RULES AND ITS UNDISCLOSED
    5        THEORIES ARE CONTRARY TO LAW ....................................................... 5
    6 III.   DEFENDANTS’ INTERPRETATION OF THE COURT’S ORDER
             ON PRIOR ART LIMITS IS UNREASONABLE AND WILL LEAD
    7        TO TRIAL BY AMBUSH ................................................................................ 6
    8 IV.    DEFENDANTS’ ARGUMENTS REGARDING PREJUDICE
             SHOULD BE IGNORED .................................................................................. 7
    9

   10

   11

   12

   13

   14

   15

   16

   17

   18
   19

   20

   21

   22

   23

   24

   25

   26
   27

   28
                                                                              Case No. 2:18-cv-01844 GW(KSx)
                                                           BLACKBERRY’S REPLY IN SUPPORT OF ITS MOTION FOR A
                                                  MORE DEFINITE STATEMENT OF DEFENDANTS’ PRIOR ART ELECTIONS
Case 2:18-cv-01844-GW-KS Document 365 Filed 08/29/19 Page 3 of 13 Page ID #:23074



                                            TABLE OF AUTHORITIES
    1                                                                                                                Page
    2                                                         Cases
    3 ASUS Computer Int’l v. Round Rock Research, LLC,
                 No. 12-cv-2099, 2014 WL 1463609 (N.D. Cal. Apr. 11, 2014) ...................... 5
    4
        California Institute of Technology v. Broadcom Limited,
    5          No. 2:16-cv-3714, Dkt. 375 (C.D. Cal. Dec. 18, 2017) ............................... 2, 7
    6 Finjan, Inc. v. Sophos, Inc.,
                 No. 3:14-cv-1197, 2016 WL 2988834 (N.D. Cal. May 24, 2016) ................... 5
    7
        Munchkin, Inc. v. Luv N’ Care, Ltd.,
    8        No. 2:13-cv-7228, 2015 WL 847391 (C.D. Cal. Feb. 26, 2015) ................. 3, 5
    9 Server Tech., Inc. v. Am. Power Conversion Corp.,
                 No. 3:06-cv-698, 2014 WL 1308617 (D. Nev. Mar. 31, 2014) ....................... 3
   10
        Seymour v. Osborne,
   11        78 U.S. 516 (1870) ....................................................................................... 2, 6
   12

   13

   14

   15

   16

   17

   18
   19

   20

   21

   22

   23

   24

   25

   26
   27

   28
                                                                                    Case No. 2:18-cv-01844 GW(KSx)
                                                                 BLACKBERRY’S REPLY IN SUPPORT OF ITS MOTION FOR A
                                                        MORE DEFINITE STATEMENT OF DEFENDANTS’ PRIOR ART ELECTIONS
Case 2:18-cv-01844-GW-KS Document 365 Filed 08/29/19 Page 4 of 13 Page ID #:23075




    1        Defendants’ Invalidity Contentions were due nearly a year ago on October 29,
    2 2018. Under Standing Patent Rule 2.5.3, Defendants were required to include therein

    3 “A chart identifying where specifically in each alleged item of prior art each limitation

    4 of each asserted claim is found.” Defendants’ Opposition concedes, as it must, that

    5 this was not done and Defendants’ arguments against granting BlackBerry’s motion

    6 will simply encourage future gamesmanship with respect to patent rules contentions.

    7        With respect to the Facebook Defendants, the Opposition admits that none of
    8 the charts served to date even mention (let alone disclose theories for) the Colburn

    9 and Meggido references. The Facebook Defendants argue that these references were

   10 mentioned in passing as secondary references in an omnibus document discussing

   11 potential obviousness combinations. But, these passing references provided no detail

   12 as to the particular combinations that these so-called “secondary references” would

   13 be used for or why anyone would be motivated to combine them. If the Facebook

   14 Defendants’ position were correct, then a defendant could easily conceal their lead

   15 prior art references by electing not to chart them and instead burying them in some

   16 ancillary document related to obviousness before later ambushing a plaintiff with

   17 them at trial, thus eviscerating the requirements of Standing Patent Rule 2.5.3.

   18        The Facebook Defendants’ arguments with respect to iChat fare little better.
   19 Like Colburn and Meggido, the Facebook Defendants have never charted “iChat”

   20 against any of the Patents. Recognizing this, they attempt a sleight-of-hand and argue

   21 that because they charted an application (SubEditEtha) that ran on top of iChat, they

   22 somehow gave notice that iChat itself was the anticipating reference. But if the

   23 Facebook Defendants were correct, then a defendant who charted a specific

   24 application that runs on top of the Windows operating system could show up at trial

   25 with an invalidity theory premised on the operation of Microsoft Windows itself. As

   26 the Standing Patent Rules make clear, a plaintiff should not have to guess or speculate
   27 as to which specific references are being asserted as allegedly invalidating prior art.

   28
                                                 -1-                   Case No. 2:18-cv-01844 GW(KSx)
                                                    BLACKBERRY’S REPLY IN SUPPORT OF ITS MOTION FOR A
                                           MORE DEFINITE STATEMENT OF DEFENDANTS’ PRIOR ART ELECTIONS
Case 2:18-cv-01844-GW-KS Document 365 Filed 08/29/19 Page 5 of 13 Page ID #:23076




    1        As to Snap, it takes the position that general references to vague techniques and
    2 “related systems” that were supposedly “known in the art” are sufficient to comply

    3 with the Standing Patent Rules.       But not only is that argument incorrect as a
    4 procedural matter, it is also wrong on the merits as well. For more than a century, it

    5 has been the law that “[m]ere vague and general representations [in the prior art] will

    6 not support such a defense, as the knowledge supposed to be derived from the

    7 publication must be sufficient to enable those skilled in the art of science to

    8 understand the nature and operation of the invention, and to carry it into practical

    9 use.” Seymour v. Osborne, 78 U.S. 516, 555 (1870). Snap’s claim that it may rely

   10 on as-yet unidentified documents or systems is contrary to the Patent Rules and

   11 established law and should be rejected.

   12        Finally, both Defendants fail to offer any reason why they should be allowed
   13 to proceed to trial on hundreds of potential invalidity theories involving dozens of

   14 undisclosed obviousness combinations. As the Court noted in California Institute of

   15 Technology v. Broadcom Limited, “[a]n identification of prior art references without

   16 an identification of corresponding invalidity theories leaves open the possibility for

   17 Defendants to ultimately assert an unduly burdensome number of invalidity theories

   18 in this litigation.” That burden is plainly present here and given that the parties are
   19 roughly six months away from trial and fact discovery closes tomorrow, there is no

   20 reason that Defendants cannot identify their theories (which they presumably already

   21 know) now. BlackBerry’s Motion should be granted.

   22
        I.   THE FACEBOOK DEFENDANTS ADMIT THAT THEY HAVE
   23        NEVER DISCLOSED INVALIDITY THEORIES FOR COLBURN,
             MEGIDDO, OR ICHAT
   24

   25        The Facebook Defendants readily acknowledge that they have not provided
   26 charts for Colburn, Megiddo, or iChat as they were required to do under Standing
   27 Patent Rule 2.5.3. Opp. at 3 (“BlackBerry’s complaint amounts to little more than

   28
                                                -2-                   Case No. 2:18-cv-01844 GW(KSx)
                                                   BLACKBERRY’S REPLY IN SUPPORT OF ITS MOTION FOR A
                                          MORE DEFINITE STATEMENT OF DEFENDANTS’ PRIOR ART ELECTIONS
Case 2:18-cv-01844-GW-KS Document 365 Filed 08/29/19 Page 6 of 13 Page ID #:23077




    1 quibbling that Defendants did not provide a physically separate ‘claim chart’ devoted

    2 to Colburn and Megiddo.”); id. (“[BlackBerry’s] argument elevates form over

    3 substance.”); id. at 2 (arguing only that Facebook served a chart “describ[ing] an

    4 obviousness combination based on primary reference SubEthaEdit [] combined with

    5 two references that describe iChat”).       Accordingly, for this reason alone, these
    6 references should be stricken from the Final Election. See Server Tech., Inc. v. Am.

    7 Power Conversion Corp., No. 3:06-cv-698, 2014 WL 1308617, at *5 (D. Nev. Mar.

    8 31, 2014) (excluding prior art references that lacked claim charts in invalidity

    9 contentions because general citations to those references elsewhere “were wholly

   10 inadequate to provide notice to [plaintiff] that they would be used at trial”); Munchkin,

   11 Inc. v. Luv N’ Care, Ltd., No. 2:13-cv-7228, 2015 WL 847391, at *2 (C.D. Cal. Feb.

   12 26, 2015) (excluding prior art not properly disclosed in invalidity contentions).

   13        With respect to Colburn and Meggido, the Facebook Defendants argue that
   14 their failure to comply with Standing Patent Rule 2.5.3 should be overlooked because

   15 these references were included in a document “identifying secondary references into

   16 groups based on their subject matter” (Opp. at 3), but that argument is unavailing. In

   17 that “identification of secondary references” (which spans more than 150 pages) the

   18 Facebook Defendants mention each of these references a mere one time for their
   19 respective patents. See Brigham Ex. 3 at 34-35 (“In addition, ‘channels’ are also

   20 disclosed and described in . . . Rafe Colburn, ‘Special Edition Using SQL’ (‘Colburn’)

   21 (e.g., pp.8-148, 510-529) . . .”); id. at 38-39 (“In addition to the relevant teachings

   22 cited in each of the references charted, meta tags are also described and disclosed in .

   23 . . U.S. Patent 6,892,181 (‘Megiddo’), which provides example tags for identifying an

   24 advertisement and display requirements (such as a banner ad for a web page) . . .”).

   25 No specific combinations of these so-called “secondary” references with primary

   26 references are disclosed nor do the Facebook Defendants identify any motivations to
   27 combine these specific references with any other reference. It is thus unclear how the

   28
                                                 -3-                   Case No. 2:18-cv-01844 GW(KSx)
                                                    BLACKBERRY’S REPLY IN SUPPORT OF ITS MOTION FOR A
                                           MORE DEFINITE STATEMENT OF DEFENDANTS’ PRIOR ART ELECTIONS
Case 2:18-cv-01844-GW-KS Document 365 Filed 08/29/19 Page 7 of 13 Page ID #:23078




    1 Facebook Defendants can credibly claim that these one sentence identifications,

    2 buried among thousands of pages of invalidity contentions, can possibly provide “fair

    3 notice of Facebook’s invalidity theories.” Opp. at 5. To the contrary, with fact

    4 discovery set to close tomorrow, BlackBerry has no notice at all as to where the

    5 Facebook Defendants contends “each limitation of each asserted claim” is found

    6 within these references or how/why either reference would be combined with another

    7 to form an obviousness challenge. The Facebook Defendants easily could have (and

    8 should have) disclosed these theories nearly a year ago and their failure to do so is

    9 inexcusable.

   10          With respect to iChat, the Facebook Defendants fare little better. The Facebook
   11 Defendants do not allege (nor could they allege) that they have ever served a chart for

   12 iChat. Instead, Defendants attempt a sleight-of-hand by pointing to their chart for

   13 SubEditEtha, an application that ran on top of iChat.1 Opp. at 2. But here again, the

   14 Facebook Defendants simply seek an end-run around the unambiguous requirements

   15 of Standing Patent Rule 2.5.3. The Facebook Defendants openly admit that their chart

   16 for SubEthaEdit included no disclosure at all related to iChat for at least claim

   17 elements 1[p], 1[b], and 1[e] (and their claim 9 counterparts), or claim 6, claim 8, and

   18 claim 14. See Opp. at 2-3. Indeed, at its core, the argument advanced by the Facebook
   19 Defendants here would allow a defendant to identify a third-party application that ran

   20 on the Windows operating system in its Invalidity Contentions and then, at trial, use

   21

   22

   23      1
                 The Facebook Defendants also argue that the chart for this third-party
   24   application disclosed a “combin[ation] with two references that describe iChat
        (‘Pogue’ and ‘Williams’)” (Opp. at 2) but this argument is disingenuous at best.
   25   Initially, the Facebook Defendants do not claim that they disclosed a combination
   26   with iChat itself, only with “references that describe iChat.” Opp. at 2 (emphasis
        added). Moreover, it is clear from even a cursory review of the chart that SubEthaEdit
   27   (and not Pogue and Williams) was the clear focus of the Facebook Defendants’
   28   original invalidity theory. See Brigham Ex. 1.
                                                  -4-                   Case No. 2:18-cv-01844 GW(KSx)
                                                     BLACKBERRY’S REPLY IN SUPPORT OF ITS MOTION FOR A
                                            MORE DEFINITE STATEMENT OF DEFENDANTS’ PRIOR ART ELECTIONS
Case 2:18-cv-01844-GW-KS Document 365 Filed 08/29/19 Page 8 of 13 Page ID #:23079




    1 that disclosure to argue that Windows itself would invalidate the claims. That cannot

    2 be the law.

    3
        II.   SNAP HAS LIKEWISE FAILED TO COMPLY WITH THE STANDING
    4         PATENT RULES AND ITS UNDISCLOSED THEORIES ARE
              CONTRARY TO LAW
    5

    6         Snap has also failed to comply with Standing Patent Rule 2.5.3 by providing
    7 only vague references to general concepts that it alleges were known in the prior art

    8 such as “Internet advertising,” “letter stamping/dating and passport stamping,” and

    9 “crime maps, traffic reports, military reports, and earthquake maps.” See Mot. at 7.

   10 With respect to “Internet advertising,” Snap openly admits that, nearly a year after the

   11 deadline for Invalidity Contentions, it has yet to even serve a chart for that concept.

   12 Opp. at 10 (“While Snap has yet to provide a claim chart for Internet Advertising . .

   13 .”). Snap promises to provide this chart sometime “before the deadline for final

   14 invalidity contentions on September 13, 2019.” In other words, Snap’s only promise

   15 is that it will disclose this new theory mere days before opening expert reports are due

   16 and months after making its Final Election of prior art. As other courts have held,

   17 that is plainly improper. See, e.g., Munchkin, 2015 WL 847391, at *2 (excluding prior

   18 art not properly disclosed in invalidity contentions); ASUS Computer Int’l v. Round
   19 Rock Research, LLC, No. 12-cv-2099, 2014 WL 1463609, at *8 (N.D. Cal. Apr. 11,

   20 2014) (striking portions of expert report analyzing prior art references not disclosed

   21 in invalidity contentions).

   22         As to Snap’s general “concept” charts more broadly, the law is likewise clear
   23 that a defendant cannot simply identify broad concepts that were allegedly known in

   24 the prior art. As a procedural matter, such disclosures plainly fail to comply with

   25 local patent rules (such as Standing Patent Rule 2.5.3) that require limitation-by-

   26 limitation charts. See e.g., Finjan, Inc. v. Sophos, Inc., No. 14-cv-1197, 2016 WL
   27 2988834, at *7 (N.D. Cal. May 24, 2016) (holding disclosure of “Sophos SWEEP-

   28
                                                 -5-                   Case No. 2:18-cv-01844 GW(KSx)
                                                    BLACKBERRY’S REPLY IN SUPPORT OF ITS MOTION FOR A
                                           MORE DEFINITE STATEMENT OF DEFENDANTS’ PRIOR ART ELECTIONS
Case 2:18-cv-01844-GW-KS Document 365 Filed 08/29/19 Page 9 of 13 Page ID #:23080




    1 InterCheck Product & Software, 1994-2005” in Invalidity Contentions to be

    2 impermissibly vague and limiting expert report to specific versions actually disclosed

    3 in discovery).     Here, Snap has disclosed only general concepts, not specific
    4 documents, systems, or other evidence that is admissible or appropriate to show

    5 invalidity under Section 102 or Section 103. As the Supreme Court held more than a

    6 century ago, “[m]ere vague and general representations [in the prior art] will not

    7 support such a defense, as the knowledge supposed to be derived from the publication

    8 must be sufficient to enable those skilled in the art of science to understand the nature

    9 and operation of the invention, and to carry it into practical use.” Seymour v. Osborne,

   10 78 U.S. 516, 555 (1870). Thus, not only has Snap failed to comply with Standing

   11 Patent Rule 2.5.3, it has also failed to present any cognizable theory that could be

   12 presented at trial for these vague “concepts.”2

   13
        III.   DEFENDANTS’ INTERPRETATION OF THE COURT’S ORDER ON
   14          PRIOR ART LIMITS IS UNREASONABLE AND WILL LEAD TO
               TRIAL BY AMBUSH
   15

   16          Defendants claim that they have “complied with the Court’s order regarding
   17 narrowed prior art elections” (Opp. at 5) but they can only make that claim by

   18 misinterpreting the Court’s order.        Under Defendants’ interpretation, they are
   19 permitted to go to trial on as many theories of invalidity as they want, so long as they

   20 do so with only 6 references per patent and 27 references in total. If this interpretation

   21 is correct, then Defendants would be permitted to have 63 prior art invalidity theories

   22 per patent. This would mean that the Facebook Defendants could present 567 prior

   23 art theories in total while Snap would be entitled to present its own 378 prior art

   24 theories in its case.    Thus, Defendants’ interpretation of the Court’s disclosure
   25

   26
           2
             Snap claims in its Opposition that its use of the phrase “related references and
      art” is intended only to encompass already disclosed prior art systems. Opp. at 8.
   27 Given that Snap has not disclosed those “related references and art” to BlackBerry, it

   28 is impossible to know what Snap means and BlackBerry reserves all rights.
                                                  -6-                   Case No. 2:18-cv-01844 GW(KSx)
                                                     BLACKBERRY’S REPLY IN SUPPORT OF ITS MOTION FOR A
                                            MORE DEFINITE STATEMENT OF DEFENDANTS’ PRIOR ART ELECTIONS
Case 2:18-cv-01844-GW-KS Document 365 Filed 08/29/19 Page 10 of 13 Page ID #:23081




     1 requirements is to have, in effect, no disclosure at all and instead to leave BlackBerry

     2 guessing until the first day of trial as to which invalidity theories it will need to rebut.

     3 As the Court recognized in California Institute of Technology, “[a]n identification of

     4 prior art references without an identification of corresponding invalidity theories

     5 leaves open the possibility for Defendants to ultimately assert an unduly burdensome

     6 number of invalidity theories in this litigation.” No. 2:16-cv-3714, Dkt. 375 at 1-2

     7 (C.D. Cal. Dec. 18, 2017). That burden is plainly present here and given that the

     8 parties are roughly six months away from trial and fact discovery closes tomorrow,

     9 there is no reason that Defendants cannot identify their theories (which they

    10 presumably already know) now.

    11
         IV.   DEFENDANTS’ ARGUMENTS REGARDING PREJUDICE SHOULD
    12         BE IGNORED
    13
               Finally, none of Defendants’ arguments regarding prejudice are persuasive.
    14
         Initially, Defendants make no attempt to argue that they will be prejudiced by the
    15
         exclusion of their undisclosed invalidity theories, focusing instead solely on the
    16
         question of whether Defendants should be required to disclose their specific prior art
    17
         invalidity theories at this stage. See Opp. at 12-13. Thus, there is no prejudice to
    18
         requiring Defendants to drop their untimely disclosed prior art references.
    19
               With respect to whether Defendants would be prejudiced by being required to
    20
         disclose their theories of prior art invalidity now as the Court’s order intended,
    21
         Defendants offer no good arguments. First, Defendants complain that BlackBerry’s
    22
         selection of dependent claims in its Final Election is somehow unfair. Opp. at 12.
    23
         But that argument does not follow. Nothing in the patent statutes or case law
    24
         precludes BlackBerry from asserting narrower dependent claims just as nothing
    25
         precludes Defendants from arguing that their systems do not infringe these narrower
    26
         claims (assuming Defendants have the facts to support that claim). BlackBerry’s
    27
         assertion of dependent claims, without the independent claims from which they
    28
                                                    -7-                  Case No. 2:18-cv-01844 GW(KSx)
                                                      BLACKBERRY’S REPLY IN SUPPORT OF ITS MOTION FOR A
                                             MORE DEFINITE STATEMENT OF DEFENDANTS’ PRIOR ART ELECTIONS
Case 2:18-cv-01844-GW-KS Document 365 Filed 08/29/19 Page 11 of 13 Page ID #:23082




     1 depend, does not “circumvent” the Court’s order as Defendants claim. Opp. at 12.

     2 The selection of a dependent claim narrows the possible infringement theories that

     3 BlackBerry is able to assert, providing the requisite notice to Defendants.               For
     4 example, Defendants’ assertion that the elected claim 14 of the ’250 Patent gives

     5 BlackBerry “four elected claims for the price of just one” (Opp. at 12) is categorically

     6 false—BlackBerry’s ability to assert infringement is limited to the elected claim and

     7 not to the broader claims from which it depends. The same principle will apply to

     8 Defendants’ prior art election. Should Defendants elect, as one of their 27 references,

     9 a combination of prior art documents A, B, C, that will count as a single election (i.e.,

    10 an election to the combination) despite the involvement of three separate documents.

    11 Of course, the election of a three reference combination would not give Defendants

    12 “three references for the price of one.”

    13        Second, Defendants argue that the timing of BlackBerry’s Motion is somehow
    14 prejudicial but that argument is a red herring. Throughout fact discovery, BlackBerry

    15 has taken great pains to supplement its Infringement Contentions to provide

    16 increasingly   more specific disclosures regarding its infringement theories.
    17 BlackBerry undertook this effort in response to the Court’s directive that “each party

    18 [] has an obligation over the course of discovery to submit timely amended versions
    19 of their contentions if/when new information related to those contentions is

    20 discovered.” Dkt. 84 at 2. BlackBerry expected that, as it had done with Infringement

    21 Contentions, Defendants would also “timely amend” their Invalidity Contentions to

    22 better disclose their theories as the case progressed.          Despite this expectation,
    23 Defendants have done nothing to provide more granularity with respect to their

    24 invalidity theories, instead choosing to “hide the ball” by waiting until expert reports

    25 or even trial to disclose their theories. With roughly six months to go until trial and

    26 less than a month before their invalidity expert reports are due, Defendants
    27

    28
                                                  -8-                   Case No. 2:18-cv-01844 GW(KSx)
                                                     BLACKBERRY’S REPLY IN SUPPORT OF ITS MOTION FOR A
                                            MORE DEFINITE STATEMENT OF DEFENDANTS’ PRIOR ART ELECTIONS
Case 2:18-cv-01844-GW-KS Document 365 Filed 08/29/19 Page 12 of 13 Page ID #:23083




     1 presumably know the theories they intend to present at trial. Their refusal to disclose

     2 these is simply gamesmanship.

     3        Defendants’ claim that “[h]ad Defendants been ordered to narrow . . . at the
     4 beginning of the case, Defendants would have elected additional or different prior art”

     5 rings hollow. Opp. at 12. Defendants have identified no “additional” or “different”

     6 prior art that they would have elected had they complied with the Court’s limits on

     7 electing references from the start.        Nor could they—Defendants’ overbroad
     8 preliminary election resulted in the inclusion of more possible invalidity theories,

     9 which means there cannot have been any conceivable prejudice. For the same reason,

    10 Defendants’ alternative request to “re-do” their Final Elections should likewise be

    11 rejected.

    12        Defendants have known, for nearly a year, that they would need to narrow and
    13 disclose their theories for trial.     Having failed to do so, they have prejudiced
    14 BlackBerry’s ability to conduct fact discovery on those theories and prepare for trial

    15 and now have only themselves to blame.           Accordingly, BlackBerry respectfully
    16 requests that its Motion be granted.

    17

    18
    19

    20

    21

    22

    23

    24

    25

    26
    27

    28
                                                  -9-                   Case No. 2:18-cv-01844 GW(KSx)
                                                     BLACKBERRY’S REPLY IN SUPPORT OF ITS MOTION FOR A
                                            MORE DEFINITE STATEMENT OF DEFENDANTS’ PRIOR ART ELECTIONS
Case 2:18-cv-01844-GW-KS Document 365 Filed 08/29/19 Page 13 of 13 Page ID #:23084



         DATED: August 29, 2019             Respectfully submitted,
     1

     2                                      QUINN EMANUEL URQUHART &
     3
                                            SULLIVAN, LLP

     4                                 By       /s/ James R. Asperger
     5                                        QUINN EMANUEL URQUHART &
                                              SULLIVAN, LLP
     6                                         James R. Asperger (Bar No. 83188)
     7                                         jamesasperger@quinnemanuel.com
                                               865 S. Figueroa St., 10th Floor
     8                                         Los Angeles, CA 90017
     9                                         Telephone: (213) 443-3000
                                               Facsimile: (213) 443-3100
    10

    11                                          Kevin P.B. Johnson (Bar No. 177129)
                                                kevinjohnson@quinnemanuel.com
    12                                          Victoria F. Maroulis (Bar No. 202603)
    13                                          victoriamaroulis@quinnemanuel.com
                                                555 Twin Dolphin Drive, 5th Floor
    14                                          Redwood Shores, CA 94065
    15                                          Telephone: (650) 801-5000
                                                Facsimile: (650) 801-5100
    16

    17                                        BLACKBERRY CORPORATION
                                               Edward R. McGah, Jr (SBN 97719)
    18                                         Vice President, Deputy General Counsel
    19                                         41 Ticknor Place
                                               Laguna Niguel, California 92677
    20                                         Telephone: (+1) 650-581-4750
    21
                                              Attorneys for BlackBerry Limited
    22

    23

    24

    25

    26
    27

    28
                                             -10-                  Case No. 2:18-cv-01844 GW(KSx)
                                                BLACKBERRY’S REPLY IN SUPPORT OF ITS MOTION FOR A
                                       MORE DEFINITE STATEMENT OF DEFENDANTS’ PRIOR ART ELECTIONS
